DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Information Disclosure Statement
The IDS filed 01/05/2021 has been considered.

Allowable Subject Matter
Claims 1-12 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, D1 teaches a spectacle lens (10, Fig. 12) comprising: a first refraction area (92) having a first refractive power (inherent to the curvature of the 
However D1 fails to expressly disclose wherein the first refraction area which surrounds the islands also has a function of focusing an image on a retina of an eye. 
In related endeavors, TSE (US 20150109574) and Haddock (US 9411172) fail to remedy the deficiencies of D1.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/18/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 1-12 and 21-23, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claims 25-30, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872